      Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 1 of 13 PageID #: 183




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA                               )
                                                        )
         Plaintiff,                                     )
                                                        )
 v.                                                     ) No. 4:19 CR 627 SNLJ(PLC)
                                                        )
 TERRELL HARROLD                                        )
                                                        )
         Defendant.                                     )



                      MOTION FOR RECONSIDERATION OF DETENTION

        Mr. TERRELL HARROLD, through his attorney, Assistant Federal Public Defender

Melissa K. Goymerac, moves this Court for reconsideration of the Court’s Order of

Detention, and to release him on bond due to material changes in circumstances following

the Court’s earlier consideration of the matter. Defendant requests the Court grant a

hearing on the motion without undue delay. In support of the motion, Harrold states:

        On August 12, 2019, following a contested hearing, Mr. Harrold was ordered

detained. Since the entry of that Detention Order (Doc #31), circumstances have

materially changed which justify the Court’s reconsideration and Mr. Harrold’s release on

bond.

        I.    Change in Potential Penalty/Alleged Means of the Offense:

        At the time of the detention hearing, Mr. Harrold was charged by complaint under

18 U.S.C. § 1591(a) (Doc #1). After the detention hearing, but before an Order issued, the

Government secured an indictment for “violation of Title 18, United States Code, Sections



                                             1
    Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 2 of 13 PageID #: 184




1591(a) and (b)(1).” (Doc # 28). This set a mandatory minimum penalty of 15 years, as the

offense was alleged to have been “effected by means of force, threats of force, fraud or

coercion.” Seeking sufficient notice for preparation of his defense, Harrold moved the

Government for a Bill of Particulars (Doc # 48) clarifying the “force” element. On

November 14, 2020, the Government secured a superseding indictment now citing the

punishment section in 1591(b)(2). (Doc #54). This reduced the minimum punishment to

ten years. Because one of the Court’s cited reasons to detain Mr. Harrold was the length of

sentence he was facing, a one-third decrease in that amount of time is a significant,

material change justifying reconsideration. Additionally, the fact that the Government is

no longer alleging of “use of force” changes the nature of the offense alleged. In light of

this, the Court should reassess the nature of the danger Mr. Harrold is alleged to present

to the community.

      II.    Questions Regarding Sufficiency of the Evidence:

      At the time he was detained, the Court cited “weight of the evidence is strong” as a

reason (Doc #31) for its Order. In the time since the Court considered the issue, several

developments have called the weight of the Government’s case into question. On October

30, 2019, counsel filed pretrial motions to Dismiss for Lack of Jurisdiction (Doc #49) and a

for Bill of Particulars (Doc #48) regarding alleged use of force. As discussed more fully

above, the government responded to the Bill of Particulars Motion by superseding its

earlier indictment and removing the allegation of use of force (Doc # 53).

      A hearing was held on the Motion to Dismiss (Doc #70) and a Report and

Recommendation (Doc # 72) followed which revealed a fatal and unfixable defect in the



                                               2
    Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 3 of 13 PageID #: 185




government’s case. Citing instructive language from the Second Circuit, the Magistrate

Court noted that to satisfy the interstate commerce element of 18 U.S.C. 1591(a)(1), “the

Government need offer sufficient evidence from which to infer only that [defendant’s]

actions affected interstate commerce.” (Doc # 72, pg. 9, internal citations omitted). In

response, the United States took the position that “sex trafficking of minors is activity

that, by its nature, affects interstate commerce,” thus relieving them of having to offer

proof to satisfy that element.

      The Court rejected this contention, noting that “the United States did not cite, and

the undersigned has been unable to find, any case in which a court held that evidence of

intrastate sex trafficking, in the absence of the other factors …, was enough to satisfy the

interstate commerce requirement in section 1591.” Id. Ultimately, the Court found the

Motion to Dismiss persuasive but premature. The Report recommended “defendants’ Rule

12 motion to dismiss on jurisdictional grounds should be denied without prejudice to

defendants re-raising the challenge in a motion for judgment of acquittal at the close of

the government’s case-in-chief.” Based on the Court’s observations of the state of the law,

and the absence of case-law support for the Government’s position, there is a strong

possibility that such a motion would prevail.

      More recently, the Government provided a forensic report that cast doubt on the

alleged victim’s version of events. The Government first disclosed a lab report on the DNA

analysis undertaken in the case by the St. Louis Police Department Crime Lab on

February 21, 2020 (attached as Exhibit A). Swabs were taken from the alleged victim

during a SANE exam close in time to the alleged sexual contact with the two



                                                3
    Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 4 of 13 PageID #: 186




codefendants. The victim alleged to police in the reports that she had oral and vaginal

sexual contact with the defendants, and that they did not use condoms. Both Harrold and

Perry voluntarily submitted to buccal swabs “for elimination purposes,” conducted by a

forensic officer who took the samples during videotaped interviews provided in discovery.

Initial testing indicated from the victim’s swabs showed the presence of male DNA, but

profiles could not be developed without further specialized testing and analysis due to the

nature of the mixture.

       The samples were forwarded to the Missouri State Highway Patrol for Y-Str

testing, a process where the “male specific” part of the Y-chromosome is isolated to make

DNA identifications in complicated samples with a mixture of DNA present. 1 According to

that report, disclosed on September 16, 2020, “A partial Y chromosome (male-specific)

DNA mixture haplotype, characteristic of originating from two male individuals, was

developed. A partial major component haplotype was discerned from the mixture. Terrell

Harrold and Thomas Perry are both eliminated as being the partial major component

haplotype.” (see attached Exhibit B). In other words, there was genetic material present

from two male individuals, but the defendants were eliminated as possible sources. The

report goes on to say that “[i]f reference standards (buccal swabs) are submitted from any

male individual associated with this case, further examinations can be performed.”

       III.   Additional Context for Criminal History:

       The Court cites “prior criminal history” as a reason for Mr. Harrold’s detention. His

convictions consist solely of driving offenses; for each he was sentenced either to a fine or a


1See generally: Manfred Kayser, Forensic use of Y-chromosome DNA: a general overview, available at:
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5418305/ (Last visited 10/1/20).

                                                   4
    Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 5 of 13 PageID #: 187




few days in jail. While Mr. Harrold seems to have a lot of driving offenses, statistics show

that this is unsurprising for a Black man in Missouri, especially from 2008-2018 when he

sustained his citations. On August 28, 2000, “[c]oncerns by the citizens of Missouri and the

Missouri legislature regarding allegations of racial profiling by law enforcement prompted

the passage of state law Section 590.650, RSMo (2000).” 2 The law required reporting by

law enforcement agencies of specific demographic information for each vehicle stop made

in the state. Id. According to the Attorney General’s Report for 2008, the racial disparity

findings “continue[d] a disturbing trend for African-American drivers in Missouri.

Specifically, the disparity indexes for African-American drivers have increased each of the

last four years.” Id.

       The disparity index is a “gauge of the likelihood of the drivers of a given race or

ethnic group are stopped based on their proportion of the residential population 16 and

older.” Id. In 2008, the disparity index showed “the likelihood that an African-American

motorist was stopped [was] 1.67 times that of a white motorist.” Id. The “disturbing trend”

continued through 2018, when Harrold sustained his most recent driving offenses. The AG

report from 2018 states the problem in stark terms: “Blacks represent 10.9% of Missouri’s

driving-age population but 19.2% of all vehicle stops…This means that Blacks were

stopped at a rate 76% greater than expected based on their portion of the population

sixteen and older.” Mr. Harrold’s criminal history should be considered in this context and

weighted accordingly.




2Missouri Attorney Chris Koster, 2008 Vehicle Stops Executive Summary, available at:
https://ago.mo.gov/home/vehicle-stops-report/2008-executive-summary (Last visited 10/1/20).

                                                    5
    Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 6 of 13 PageID #: 188




        There is Domestic Assault case pending in St. Louis County Municipal Court,

citation number 16387281-01, related to an arrest in 2016. To date, Mr. Harrold has not

sustained a conviction for this or any other crime of violence. The Pretrial Report lists a

number of “arrests without conviction,” but there is no information regarding when these

arrests took place or why they ultimately did not result in conviction. Further, counsel

wishes to clarify that Mr. Harrold has never previously been arrested for any kind of sex

crime. Counsel confirmed with Pretrial Services that the arrests listed in the “arrests

without conviction” section for “Sex Trafficking of a Child Less Than 18 years Old,

statutory rape & statutory sodomy” reflect his arrest by state officials for the conduct

alleged in the instant case.

        IV.     Covid-19 Pandemic Raises Level of Danger of Continued Detention:

        The United States is in the midst of a national emergency due to the COVID-19

pandemic. This renders Mr. Harrold’s continued detention, and the potential prejudice to

him, far more dangerous than it was at the time of the Court’s initial Order. His continued

detention poses an ongoing threat to his health, safety, and life. According to a new study

by Stanford Engineering researchers, “[t]he deadly new coronavirus is spreading faster in

America’s jails and prisons that it did on the Princess diamond cruise ship or the

pandemic’s outbreak in Wuhan, China.” 3 The researchers “knew that prisons and jails had

become hot spots for the novel coronavirus because there’s very little opportunity for social

distancing…and sanitary conditions are comparatively low.” Id. Their findings confirmed



3Andrews, Edmund, Stanford researchers find COVID-19 spreads faster in America’s jails than on cruise
ships, September 24, 2020, available at: https://news.stanford.edu/2020/09/24/covid-19-spread-american-
prisons/ (Last visited October 6, 2020).

                                                    6
    Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 7 of 13 PageID #: 189




this; the concluded “each infected [prisoner] was spreading the virus to 8.44 other people

at the very beginning of the outbreak.” Id. This means the virus spread 3.6 times faster in

jail than on the cruise ship and 4 times faster than in Wuhan. Id. Further, as a racial

minority, Mr. Harrold is “at increased risk of getting sick and dying from Covid-19” due to

“long-standing systemic health and social inequities.” 4 Mr. Harrold’s continued

incarceration could potentially cost him his life, and this is why he is asking the Court to

consider releasing him.

       V.      Pandemic-related Delay of the Trial:

       On March 24, 2020, the District Court continued the trial of the case, which was set

for April 1, 2020. The pandemic is a national emergency, and the Chief Judge issued

several orders tolling speedy trial clocks until juries could be assembled without potential

danger to all involved. To date, some six months later, the case has not been reset for trial

despite the fact that jury trials are once again being scheduled and conducted. This delay

prevents Mr. Harrold from having a chance to vindicate his rights at trial. It precludes

him from making his likely meritorious claim that the Government cannot prove the

element of interstate commerce as presently defined by the available case law. This

prejudice again is compounded by the concurrent danger the pandemic causes to his

health.




4Centers for Disease Control, Health Equity Considerations and Racial and Ethnic Minority Groups,
available at: https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/race-ethnicity.html (last
visited October 6, 2020).

                                                     7
    Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 8 of 13 PageID #: 190




      VI.    Mr. Harrold’s Release Plan:

      If released, Mr. Harrold would live with his mother Cynthia Harrold at 7630

Hazelcrest Drive, St. Louis, MO 63042. While this is a change from his original home plan

with Pretrial Services, the Report reflects that the Pretrial Officer spoke with Mr.

Harrold’s mother at the time of the initial interview and confirmed the information he

provided then. Ms. Harrold is happy to make herself available for interview and to allow a

home inspection if necessary. He has work experience in skilled-labor jobs rehabbing

houses, including: drywalling, concrete finishing, paint, and tuckpointing, among others.

He would be able to support himself, and remain out of trouble, using these skills.



      For the reasons cited above, Mr. Harrold prays that the Court will reconsider its

Detention Order and release him with conditions sufficient to assure his appearance,

including possibly electronic monitoring. In the alternative, due to the pandemic, he

requests that the Court, under the provisions of 18 U.S.C. § 3142(i), order him temporarily

released to home detention until conditions regarding the national health crisis improve

and his case can proceed to trial.

                                        Respectfully submitted,

                                        /s/Melissa K. Goymerac
                                        MELISSA K. GOYMERAC
                                        Assistant Federal Public Defender
                                        1010 Market Street, Suite 200
                                        St. Louis, Missouri 63101
                                        Telephone: (314) 241-1255
                                        Fax: (314) 421-3177
                                        E-mail: Melissa_Goymerac@fd.org

                                        ATTORNEY FOR DEFENDANT

                                              8
    Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 9 of 13 PageID #: 191




                               CERTIFICATE OF SERVICE

I hereby certify that on October 6, 2020, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court’s electronic filing system upon Dianna
Collins, Assistant United States Attorney.

                                        /s/Melissa K. Goymerac
                                        MELISSA K. GOYMERAC
                                        Assistant Federal Public Defender




                                              9
         Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 10 of 13 PageID #: 192
                                                                                                        ([KLELW$
                              ST. LOUIS COUNTY POLICE DEPARTMENT
                                                         CRIME LABORATORY
                                                          7900 Forsyth Blvd., Clayton MO 63105
                                                            (314) 615-5365 FAX (314) 615-8956
                                                An ANAB Accredited ISO/IEC 17025 Forensic Testing Laboratory


                                                                DNA Analysis
                                                   LAB-19-005773 Request 0002
                                                                   Original Report

AGENCY                                                                   RELATED PERSON(S)
St. Louis County Police                                                  Kaitlyn Williams
7900 Forsyth Blvd                                                        Terrell Harrold
Clayton, MO 63105                                                        Thomas Perry

ACN: 099-19-034265
Requesting Officer: Halliday | DSN: 3442
RELATED ITEMS
   003-01 - Vaginal Swabs (2) / Kaitlyn Williams
   003-02 - External Genital Swabs (2) / Kaitlyn Williams
   003-03 - Oral Swabs (2) / Kaitlyn Williams
   005-01 - Reference Standard from K.W. / Kaitlyn Williams
   006-01 - Reference Standard from T.H. / Terrell Harrold
   007-01 - Reference Standard from T.P. / Thomas Perry


                                                               Analysis Results
Item: 003-01 | Vaginal Swabs (2) / Kaitlyn Williams

F1 fraction:

   A female DNA profile consistent with Kaitlyn Williams was detected.
   Male quantitation results from this item do not meet the Missouri State Highway Patrol Laboratory's required threshold
   for Y-STR analysis. No additional testing will be performed at this time.
F2 fraction:

   A partial female DNA profile consistent with Kaitlyn Williams was detected.
   Male quantitation results from this item failed to indicate the presence of male DNA.




Report Released: 02/19/2020                                                                                                 Page 1 of 3
         Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 11 of 13 PageID #: 193


                                     St. Louis County Crime Laboratory DNA Analysis
                                               LAB-19-005773_0002 continued
Item: 003-02 | External Genital Swabs (2) / Kaitlyn Williams

F1 fraction:

   A female DNA profile consistent with Kaitlyn Williams was detected.
   Male quantitation results from this item indicate the presence of male DNA sufficient to meet the Missouri State Highway
   Patrol Laboratory's required threshold for Y-STR analysis. This item may be forwarded to the Missouri State Highway
   Patrol Laboratory for Y-STR analysis upon request.
F2 fraction:

   A partial female DNA profile consistent with Kaitlyn Williams was detected.
   Male quantitation results from this item failed to indicate the presence of male DNA.

Item: 003-03 | Oral Swabs (2) / Kaitlyn Williams

F1 fraction:

   A female DNA profile consistent with Kaitlyn Williams was detected.
   Male quantitation results from this item failed to indicate the presence of male DNA.
F2 fraction:
   No definitive DNA typing results were detected. Due to the limited genetic information available, this profile is
   unsuitable for comparison purposes.
   Male quantitation results from this item failed to indicate the presence of male DNA.

Item: 005-01 | Reference Standard from K.W. / Kaitlyn Williams

   A female DNA profile was detected.

Item: 006-01 | Reference Standard from T.H. / Terrell Harrold

   A male DNA profile was detected. These DNA typing results will be transferred to CODIS (Combined DNA Index
   System).

Item: 007-01 | Reference Standard from T.P. / Thomas Perry

   A male DNA profile was detected. These DNA typing results will be transferred to CODIS (Combined DNA Index
   System).


Please note: items with F1 and F2 fractions were extracted using a differential extraction technique. This technique aims to
separate non-sperm cell DNA (F1 fraction) from potential sperm cell DNA (F2 fraction). This terminology does not imply
the presence or absence of spermatozoa in this case.


                                                        Technology Utilized



Report Released: 02/19/2020                                                                                                    Page 2 of 3
          Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 12 of 13 PageID #: 194


                                            St. Louis County Crime Laboratory DNA Analysis
                                                      LAB-19-005773_0002 continued
Amplification of extracted DNA from the above evidence was performed using the Polymerase Chain Reaction (PCR) and
profiled at the following GlobalfilerTM STR loci: D3S1358, vWA, D16S539, CSF1PO, TPOX, D8S1179, D21S11, D18S51,
D2S441, D19S433, TH01, FGA, D22S1045, D5S818, D13S317, D7S820, SE33, D10S1248, D1S1656, D12S391, D2S1338,
DYS391 (STR locus on the Y male chromosome), Y indel (a Y insertion/deletion locus), and the sex-determining marker,
Amelogenin.


                                                          Statistical Calculation Notes
Associations without significance in the context of the case do not have statistical weight reported. Statistical calculations for
these inclusions can be provided upon request.



                                                         Disposition and CODIS Notes

DNA profiles have been entered into the Combined DNA Index System (CODIS) in accordance with state and national
regulations, where regular searches will be performed. Notification will be issued if there is a hit in the database or if the
profile(s) is/are removed from CODIS at any time in the future.


The remaining portion(s) of the above evidence and a portion of any remaining extracted DNA that may still exist are being
preserved in the St. Louis County Police Crime Laboratory for any additional tests that may be requested in the future.




 Unless otherwise noted, Evidence/Packaging was forwarded to Property Control or returned to the Submitting Agency.
 The results apply to the sample(s) as received.

 The undersigned does hereby certify under RSMo 544.376 that the above and foregoing is a true and accurate copy of the results of laboratory tests
 conducted. This report may contain opinions and interpretations of the undersigned. The results of analysis relate only to the items tested.
   ANALYST/EXAMINER:                                                                                      REVIEWED BY:




   Ashley Callanan / 3923                                                                                 Justin Lautz / 4181
   Forensic Scientist                                                                                     Forensic Scientist

Report Released: 02/19/2020                                                                                                                           Page 3 of 3
                                                        ([KLELW%
Case: 4:19-cr-00627-SNLJ Doc. #: 90 Filed: 10/06/20 Page: 13 of 13 PageID #: 195
